Citation Nr: 1026925	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the benefits sought on appeal. 

In July 2007, the veteran testified at a hearing before the 
Board.  A transcript of the hearing is of record.  In January 
2009, this matter was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
The Board regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional development.

The veteran contends that he currently suffers from a psychiatric 
disability due to service.  He specifically claims that he 
developed PTSD due to in-service stressors, to include the death 
of a diver while aboard the USS Orion, and medical treatment that 
the veteran received early in his naval career for a skin 
condition. 

The January 2009 Board remand noted that a September 2002 VA 
medical report included a diagnosis PTSD which the physician 
opined was apparently linked to medical treatment that the 
veteran received early in his naval career for a skin condition.  
The physician also opined that there might be some emotional 
contributions from his childhood.  Additionally, in a February 
2006 report, the veteran complained of significant stress 
involving the sudden death of his son, but reported no 
significant anxiety or depression.  He was diagnosed with 
adjustment disorder with anxiety and depression, much improved 
relative to medical procedures during service.  Accordingly, the 
Board remanded to obtain a medical examination, opinion, and 
rationale, addressing the etiology of the veteran's psychiatric 
disability.  The examiner was to reconcile the opinion with the 
September 2002 and February 2006 VA opinions and any other 
opinions of record.

Pursuant to the Board remand, the veteran underwent a VA PTSD 
examination in May 2009.  The examiner diagnosed chronic PTSD and 
determined that the veteran did not suffer from any other mental 
disorders.  The examiner, however, failed to provide an opinion 
addressing the etiology of the veteran's PTSD.  The examiner also 
failed to comment on the clinical significance of the September 
2002 and February 2006 VA opinions.  Moreover, the examiner did 
not identify the stressor upon which the diagnosis of PTSD was 
predicated, or whether the veteran's psychiatric disability 
preexisted service and was aggravated by it.  Thus the May 2009 
VA medical opinion is inadequate for rating purposes.  A remand 
by the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether the 
Veteran's psychiatric disability, including PTSD, is related to 
his service, a remand for another VA examination and opinion is 
necessary to comply with the January 2009 remand instructions. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability.  The examiner should review the 
claims folder and that review should be noted 
in the report.  The examiner should include a 
complete rationale for each opinion 
expressed.  Specifically the examiner should 
provide the following information:

(a)  The examiner should diagnose all 
current acquired psychiatric disorders, to 
include PTSD, or explain why there are no 
diagnoses.  The examiner is asked to 
comment on the clinical significance of the 
September 2002 and February 2006 VA 
opinions.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder 
preexisted the Veteran's service?

(c)  If so, is it at least as likely as not 
(50 percent or greater probability) that 
the preexisting psychiatric disability 
underwent a permanent increase in severity 
during or as a result of service? The 
examiner should state whether any permanent 
increase in the underlying pathology was 
due to normal progression of the disorder.

(d)  If not, it is at least as likely as 
not (50 percent or greater probability) 
that any current psychiatric disorder is 
related to service?  Is it at least as 
likely as not that any psychosis developed 
within one year of the Veteran's discharge 
from service in January 1952?  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

(e)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  The examiner should 
specifically state whether or not each 
criterion for the diagnosis is met.  If so, 
is any PTSD due to a verified in-service 
stressor, including treatment for a skin 
condition?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
that informs him of the revised criteria for 
service connection for PTSD.  Allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

